McLaughlin, J. (dissenting):
I dissent. The court erred in refusing to charge that “ the structure in this case” did not come within the provisions, of sections 18 and 19 of the Labor Law. A plank placed upon two “ horses ” for the- purpose of enabling the men employed to reach the guy ropes *577to adjust thein can no more be said to have been a scaffold within the meaning of the' statute than could an empty box or any other temporary appliance had it been used for the same purpose. It was an appliance used in the erection of the building, but no more so than a stepladder, hammer, chisel or saw. It was not a “ scaffold ” within the meaning of the statute.
I think the judgment should be reversed and a new trial ordered.
Houghton, J., concurred.
Judgment and order affirmed, with costs.